                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

      A.K., a minor, by and through
                                 :
      KELLEY MOYER               :
                                 :
                      Plaintiff  :
                                 :
          v.                     :             Civil Action No. – 1:20-cv-00392
                                 :
      CHERRY CREEK SCHOOL :
      DISTRICT NO. 5, et al.,    :
                                 :
                      Defendants :

        PROPOSED ORDER GRANTING PLAINTIFF’S MOTION FOR
       TEMPORARY RESTRAINING ORDER AND/OR PRELIMINARY
                         INJUNCTION



      Having reviewed and considered Plaintiff’s Motion for Temporary

Restraining Order and/or Preliminary Injunction made pursuant to F.R.C.P. 65 and

Local Rule 65.1 and all papers submitted in support and in opposition, and good

cause appearing, the Court hereby ORDERS as follows:

      Plaintiff’s Motion for Temporary Restraining Order and/or Preliminary

Injunction is GRANTED. Defendants Cherry Creek School District No. 5, Board of

Education for the Cherry Creek School District, Scott Siegfried, and Caroll Duran

(collectively “Defendants”), and each of their respective employees, officers, agents,

representatives, and those acting in concert or participation with them, are hereby

RESTRAINED and temporarily enjoined from enforcing their policies, practices,

and customs inconsistent with the First, Fifth, and Fourteenth Amendments, and

are prohibited from taken further disciplinary actions against Plaintiff based on any
future protected speech activities relating to firearms. Defendants are further

RESTRAINED from releasing to any third parties records or other information

indicating that Plaintiff previously violated or was disciplined for violating CCDS

Policy JKD-1-E, CCSD Policy JICDA, and/or C.R.S. § 22-33-106(1)(c) based on her

protected speech activities.

      Plaintiff shall not be required to post a bond.

      SO ORDERED.



Dated: ___________________                    ______________________________
                                              Hon. Philip A. Brimmer
                                              UNITED STATES DISTRICT JUDGE
